



Exhibit 10.9


Levi Strauss & Co.
Restricted Stock Unit Grant Notice
(2019 Equity Incentive Plan)
Levi Strauss & Co. (the “Company”), pursuant to its 2019 Equity Incentive Plan
(the “Plan”), hereby awards to Participant a Restricted Stock Unit Award for the
number of shares of the Company’s Class A Common Stock (“Restricted Stock Units”
or “PRSUs”) set forth below (the “Award”). The Award is subject to all of the
terms and conditions as set forth in this notice of grant (this “Restricted
Stock Unit Grant Notice”), and in the Plan and the Restricted Stock Unit Award
Agreement (the “Award Agreement”), both of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not explicitly defined
herein shall have the meanings set forth in the Plan or the Award Agreement. In
the event of any conflict between the terms in this Restricted Stock Unit Grant
Notice or the Award Agreement and the Plan, the terms of the Plan shall control.
Participant:
###PARTICIPANT_NAME###
Date of Grant:
###GRANT_DATE###
Target Number PRSUs (“Target PRSUs”):
###TOTAL_AWARDS###
Maximum Number of PRSUs:
200% of Target PRSUs
Performance Period:
Three-Year Period Comprised of Fiscal Years
 
[____, ____, ____]





Vesting Schedule:
PERFORMANCE GOALS: The actual number of PRSUs under this Award that will vest at
the end of a three-year period will be determined based on the level of
achievement against the performance goals set forth in the related resolutions
of the Board and set forth on Exhibit A to the Award Agreement (the “Performance
Goals”). In each case, the goals and the extent to which they have been achieved
will be determined by the Board, in its sole discretion.



PERFORMANCE VESTING: To the extent that the Performance Goals described above
are achieved and PRSUs vest, as determined by the Board, then 100% of the earned
PRSUs (which may range from zero to 200% of the Target PRSUs depending on
achievement of the Performance Goals) shall vest on the date in 2022 that the
Board certifies attainment (the “Certification Date”), all subject to Continuous
Service by Participant through the Certification Date, except as set forth in
the Award Agreement.
    
VESTING DURING SEVERANCE PERIOD. If Participant is eligible for severance under
a Company severance plan that provides for continued vesting in connection with
a termination of employment, then the terms of such Company severance plan with
respect to continued vesting shall apply.


RETIREMENT. In the event of Participant’s Retirement (as defined below) that
occurs at least 12 months after the Date of Grant set forth in the Grant Notice,
Participant will be deemed to have remained in Continuous Service through the
Certification Date and shall be eligible to receive payout with respect to
Participant’s PRSUs to the extent that the Performance Goals have been achieved
and certified by the Board on the Certification Date; provided, however, that
Participant’s deemed Continuous Service shall end and the Award shall expire, if
Participant accepts other employment or professional relationship with a
competitor of the Company (defined as another company primarily engaged in the
apparel design or apparel retail business or any retailer with apparel sales in
excess of $500 million annually), or if Participant breaches Participant’s
remaining obligations to the Company (e.g., Participant’s duty to protect
confidential information and/or agreement not to solicit Company employees).
    
“Retirement” shall mean Participant’s termination of Continuous Service for any
reason (other than due to Participant’s misconduct as determined by the Company
in its sole discretion) after





--------------------------------------------------------------------------------





Participant has (i) attained age 60 and completed at least five (5) years of
Continuous Service or (ii) attained age 55 and completed at least ten (10) years
of Continuous Service.


Issuance Schedule:
Subject to any Capitalization Adjustment, one share of Class A Common Stock (or
its cash equivalent, at the discretion of the Company) will be issued for each
Restricted Stock Unit that vests at the time set forth in Section 6 of the Award
Agreement.





Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of the Class A Common Stock pursuant to the Award specified
above and supersede all prior oral and written agreements on the terms of this
Award, with the exception, if applicable, of (i) restricted stock unit awards or
options previously granted and delivered to Participant, (ii) the written
employment agreement, offer letter or other written agreement entered into
between the Company and Participant specifying the terms that should govern this
specific Award, and (iii) any compensation recovery policy that is adopted by
the Company or is otherwise required by applicable law.
By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
Levi Strauss & Co.
 
 
 
Participant
By:
 
 
 
 
signature
 
signature
 
 
 
 
 
Title:
President & CEO
 
Date:
###ACCEPTANCE_DATE##
Date:
###GRANT_DATE###


 
 
 

Attachments:
Award Agreement






--------------------------------------------------------------------------------





Attachment I
Levi Strauss & Co.
2019 Equity Incentive Plan
Restricted Stock Unit Award Agreement


Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”), Levi Strauss & Co. (the
“Company”) has awarded you (“Participant”) a Restricted Stock Unit Award (the
“Award”) pursuant to the Company’s 2019 Equity Incentive Plan (the “Plan”) for
the number of Restricted Stock Units/shares indicated in the Grant Notice.
Capitalized terms not explicitly defined in this Agreement or the Grant Notice
shall have the same meanings given to them in the Plan. The terms of your Award,
in addition to those set forth in the Grant Notice, are as follows.
1.Grant of the Award. This Award represents the right to be issued on a future
date one (1) share of Class A Common Stock for each Restricted Stock Unit that
vests on the applicable vesting date(s) (subject to any adjustment under Section
3 below) as indicated in the Grant Notice. As of the Date of Grant, the Company
will credit to a bookkeeping account maintained by the Company for your benefit
(the “Account”) the number of Restricted Stock Units/shares of Class A Common
Stock subject to the Award. Notwithstanding the foregoing, the Company reserves
the right to issue you the cash equivalent of Class A Common Stock, in part or
in full satisfaction of the delivery of Class A Common Stock in connection with
the vesting of the Restricted Stock Units, and, to the extent applicable,
references in this Agreement and the Grant Notice to Class A Common Stock
issuable in connection with your Restricted Stock Units will include the
potential issuance of its cash equivalent pursuant to such right. This Award was
granted in consideration of your services to the Company.
2.Vesting. Subject to the limitations contained herein, your Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice.
Vesting will cease upon the termination of your Continuous Service and the
Restricted Stock Units credited to the Account that were not vested on the date
of such termination will be forfeited at no cost to the Company and you will
have no further right, title or interest in or to such Award or the shares of
Class A Common Stock to be issued in respect of such portion of the Award.
3.Number of Shares. The number of Restricted Stock Units subject to your Award
may be adjusted from time to time for Capitalization Adjustments, as provided in
the Plan. Any additional Restricted Stock Units, shares, cash or other property
that becomes subject to the Award pursuant to this Section 3, if any, shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and shares covered by your
Award. Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Class A Common Stock shall be created pursuant
to this Section 3. Any fraction of a share will be rounded down to the nearest
whole share.
4.Securities Law Compliance. You may not be issued any Class A Common Stock
under your Award unless the shares of Class A Common Stock underlying the
Restricted Stock Units are either (i) then registered under the Securities Act,
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such Class A Common Stock if the Company determines that such
receipt would not be in material compliance with such laws and regulations.
5.Transfer Restrictions. Prior to the time that shares of Class A Common Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.
(a)Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Class A Common Stock or other consideration that vested but was not
issued before your death.
(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Class A Common Stock or
other consideration hereunder, pursuant to a domestic relations order, marital
settlement agreement or other divorce or separation instrument as permitted by
applicable law that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company General Counsel prior to finalizing the
domestic relations order or marital settlement agreement to verify that you may
make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.
6.Date of Issuance.
(a)The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner. Subject to the satisfaction of the





--------------------------------------------------------------------------------





Withholding Obligation set forth in Section 11 of this Agreement, in the event
one or more Restricted Stock Units vests, the Company shall issue to you one (1)
share of Class A Common Stock for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 above, and
subject to any different provisions in the Grant Notice). Each issuance date
determined by this paragraph is referred to as an “Original Issuance Date”.
(b)If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day. In addition,
if:
(i)the Original Issuance Date does not occur (1) during an “open window period”
applicable to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities, or (2) on a date when
you are otherwise permitted to sell shares of Class A Common Stock on an
established stock exchange or stock market (including but not limited to under a
previously established written trading plan that meets the requirements of Rule
10b5-1 under the Exchange Act and was entered into in compliance with the
Company's policies (a “10b5-1 Arrangement”)), and
(ii)either (1) a Withholding Obligation does not apply, or (2) the Company
decides, prior to the Original Issuance Date, (A) not to satisfy the Withholding
Obligation by withholding shares of Class A Common Stock from the shares
otherwise due, on the Original Issuance Date, to you under this Award, and (B)
not to permit you to enter into a “same day sale” commitment with a
broker-dealer pursuant to Section 11 of this Agreement (including but not
limited to a commitment under a 10b5-1 Arrangement) and (C) not to permit you to
pay your Withholding Obligation in cash,
then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Class A Common Stock in the open public market, but in
no event later than December 31 of the calendar year in which the Original
Issuance Date occurs (that is, the last day of your taxable year in which the
Original Issuance Date occurs), or, if and only if permitted in a manner that
complies with Treasury Regulations Section 1.409A-1(b)(4), no later than the
date that is the 15th day of the third calendar month of the applicable year
following the year in which the shares of Class A Common Stock under this Award
are no longer subject to a “substantial risk of forfeiture” within the meaning
of Treasury Regulations Section 1.409A-1(d).
(c)The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.
7.Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Class A Common Stock that are
delivered to you in connection with your Award after such shares have been
delivered to you.
8.Restrictive Legends. The shares of Class A Common Stock issued in respect of
your Award shall be endorsed with appropriate legends as determined by the
Company.
9.Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.
10.Award not a Service Contract.
(a)Nothing in this Agreement (including, but not limited to, the vesting of your
Award or the issuance of the shares in respect of your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ or service of, or affiliation with, the Company or an Affiliate; (ii)
constitute any promise or commitment by the Company or an Affiliate regarding
the fact or nature of future positions, future work assignments, future
compensation or any other term or condition of employment or affiliation; (iii)
confer any right or benefit under this Agreement or the Plan unless such right
or benefit has specifically accrued under the terms of this Agreement or Plan;
or (iv) deprive the Company of the right to terminate you at will and without
regard to any future vesting opportunity that you may have.
(b)By accepting this Award, you acknowledge and agree that the right to continue
vesting in the Award pursuant to the vesting schedule provided in the Grant
Notice may not be earned unless (in addition to any other conditions described
in the Grant Notice and this Agreement) you continue as an employee, director or
consultant at the will of the Company and affiliate, as applicable (not through
the act of being hired, being granted this Award or any other award or benefit)
and that the Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”). You acknowledge and agree
that such a reorganization could result in the termination of your Continuous
Service, or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Agreement, including but not limited to,
the termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with the Company’s right to terminate your
Continuous Service at any time, with or without your cause or notice, or to
conduct a reorganization.





--------------------------------------------------------------------------------





11.Withholding Obligation.
(a)    On each vesting date, and on or before the time you receive a
distribution of the shares of Class A Common Stock in respect of your Restricted
Stock Units, and at any other time as reasonably requested by the Company in
accordance with applicable tax laws, you hereby authorize any required
withholding from the Class A Common Stock issuable to you and/or otherwise agree
to make adequate provision, including in cash, for any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the Company
or any Affiliate that arise in connection with your Award (the “Withholding
Obligation”).
(b)    By accepting this Award, you acknowledge and agree that the Company or
any Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Obligation relating to your Restricted Stock Units by any of the
following means or by a combination of such means: (i) causing you to pay any
portion of the Withholding Obligation in cash; (ii) withholding from any
compensation otherwise payable to you by the Company; (iii) withholding shares
of Class A Common Stock from the shares of Class A Common Stock issued or
otherwise issuable to you in connection with the Award with a Fair Market Value
(measured as of the date shares of Class A Common Stock are issued pursuant to
Section 6) equal to the amount of such Withholding Obligation; provided,
however, that the number of such shares of Class A Common Stock so withheld will
not exceed the amount necessary to satisfy the Withholding Obligation using the
maximum statutory withholding rates for federal, state, local and foreign tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income; and provided, further, that to the extent necessary to qualify for an
exemption from application of Section 16(b) of the Exchange Act, if applicable,
such share withholding procedure will be subject to the express prior approval
of the Board or the Company’s Compensation Committee; and/or (iv) permitting or
requiring you to enter into a “same day sale” commitment, if applicable, with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”), pursuant to this authorization and without further consent,
whereby you irrevocably elect to sell a portion of the shares to be delivered in
connection with your Restricted Stock Units to satisfy the Withholding
Obligation and whereby the FINRA Dealer irrevocably commits to forward the
proceeds necessary to satisfy the Withholding Obligation directly to the Company
and/or its Affiliates. Unless the Withholding Obligation is satisfied, the
Company shall have no obligation to deliver to you any Class A Common Stock or
any other consideration pursuant to this Award.
(c)    In the event the Withholding Obligation arises prior to the delivery to
you of Class A Common Stock or it is determined after the delivery of Class A
Common Stock to you that the amount of the Withholding Obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
12.Tax Consequences. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so. You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.
13.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
14.Notices. Any notice or request required or permitted hereunder shall be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this Award, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
15.Headings. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
16.Miscellaneous.
(a)The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the





--------------------------------------------------------------------------------





sole determination of the Company to carry out the purposes or intent of your
Award.
(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
(d)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
17.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd-Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment upon a
resignation for “good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.
18.Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
19.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
20.Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s policy
permitting certain individuals to sell shares only during certain "window"
periods and the Company's insider trading policy, in effect from time to time.
21.Amendment. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.
22.Compliance with Section 409A of the Code. This Award is intended to be exempt
from the application of Section 409A of the Code, including but not limited to
by reason of complying with the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall be
interpreted accordingly. Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise not exempt from, and determined to be deferred compensation subject
to Section 409A of the Code, this Award shall comply with Section 409A to the
extent necessary to avoid adverse personal tax consequences and any ambiguities
herein shall be interpreted accordingly. If it is determined that the Award is
deferred compensation subject to Section 409A and you are a “Specified Employee”
(within the meaning set forth in Section 409A(a)(2)(B)(i) of the Code) as of the
date of your “Separation from Service” (as defined in Section 409A), then the
issuance of any shares that would otherwise be made upon the date of your
Separation from Service or within the first six (6) months thereafter will not
be made on the originally scheduled date(s) and will instead be issued in a lump
sum on the date that is six (6) months and one day after the date of the
Separation from Service, with the balance of the shares issued thereafter in
accordance with the original vesting and issuance schedule set forth above, but
if and only if such delay in the issuance of the shares is necessary to avoid
the imposition of adverse taxation on you in respect of the shares under Section
409A of the Code. Each installment of shares that vests is intended to
constitute a “separate payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2).
* * * * *


    





--------------------------------------------------------------------------------





EXHIBIT A


PERFORMANCE GOALS







